Duckworth, Chief Justice.
Phil Campbell, as Commissioner of Agriculture of the State of Georgia, brought this action to en-j oin the defendant from violating the provisions of law regulating meat, poultry, and dairy processing plants (Ga. L. 1956, p. 748; 1959, p. 168), by operating a meat-processing plant without obtaining the license as required by the above law. At a hearing the defendant offered in evidence a certificate of exemption obtained under Code (Ann.) § 84-2011 (Ga. L. 1953, Nov. Sess., pp. 431, 434), which is commonly called a 'disabled veterans’ license’, and other evidence that he had paid all inspection fees required by the Health and Agriculture Departments, for processing meat and had been acquitted in the City Court of Richmond County of a misdemeanor charge for violating this same act by operating' without a license. He further contended that the certificate held by him exempts him from paying the license. The lower court denied the tern*718porary injunction and the exception is to that judgment. , Held:
Argued January 12, 1960
Decided February 11, 1960.
Eugene Cook, Attorney-General, G. Hughel Harrison, Assistant Attorney-General, John S. Harrison, for plaintiff in error.
The exemption upon which the defendant relies is one from the payment of business and occupational license taxes required by the State, county, or municipalities, and not a regulatory license such as that required by the above act, hence this case is controlled by the rulings in City of Marietta v. Howard, 208 Ga. 719 (69 S. E. 2d 246), McKinney v. Patton, 176 Ga. 719 (168 S. E. 16), and Snipes v. Flournoy, 178 Ga. 815 (174 S. E. 617), and the lower court erred in denying the injunction. While the act of 1953 (Ga. L. 1953, Nov. Sess., pp. 431, 438), repealed the existing laws creating the disabled-veterans exemption and rewrote the entire law, nevertheless the new law still merely applies to business and occupation license taxes, and not regulatory licenses such as here involved.

Judgment reversed.


All the Justices concur.